DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 17/260,070 filed on August 8, 2022. Claim 10 is cancelled. Claims 1, 3, 4, 8, 11 and 13-15 are currently amended. Claims 1-9 and 11-15 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claim 15 has overcome the objection to the claims for minor informalities set forth in the Final Office Action mailed June 7, 2022. The objection to the claims for minor informalities is hereby withdrawn.

The amendment to Claims 1, 3, 8, 11, 13 and 15 has overcome the rejection of that claims 1-9, 11-13 and 15 under 35 U.S.C. 112(b) set forth in the Final Office Action mailed June 7, 2022. The rejection of Claims 1-9, 11-13 and 15 under 35 U.S.C. 112(b) is hereby withdrawn.

While the amendment to Claim 14 partially addresses the issues enumerated in the rejection of Claim 14 under 35 U.S.C. 112(b) set forth in the Final Office Action mailed June 7, 2022, one issue was left unaddressed. The rejection of Claim 14 under 35 U.S.C. 112(b) is maintained.
 
The arguments with respect to the prior art rejection of Claims 1-9 and 11-15 have been fully considered by the Examiner.
	Specifically, on page 9 of the response filed August 8, 2022, Applicant argues, “With respect to feature (1), Figure 5 of Gröndal et al. discloses that a RTP sender endpoint device (1lla) provides a RTP data stream to RTP receiver endpoint devices (11 1b, 111 c) through a communication node (115). In Gr6ndal et al., each of RTP receiver endpoint devices (111 b, 111 c) receives a single RTP data stream. 
	In contrast, according to feature (1), multimedia data comprising a plurality of 
media streams is streamed by a single client device. Gröndal et al. fails to disclose even the feature that a single client device receives a multimedia stream comprising a plurality of media streams, as claimed, and Gröndal et al. does not disclose selectively controlling at least one media stream from amongst a plurality of media streams in multimedia data which is streamed by a single device.”
	The Examiner respectfully disagrees. Gröndal discloses that each endpoint may transmit and receive a plurality of media content data streams as part of a real time communication session, e.g., a video conference (Grondal paragraphs 32-34, 38 and 39). For example, paragraph 39 of Gröndal states, in part:
	“As discussed in greater detail below, each endpoint device ill [sic] may also provide/render one or more media content data streams of the communication session through display/speaker 121 and 123 (and/or through an external display/speaker), and each endpoint device 111 acting as a receiver endpoint device may dynamically pause and/or resume one or more of the media content data streams of the communication session that is/are to be provided/rendered during the communication session (emphasis added).”
	While the Examiner disagrees with Applicant’s characterization of Gröndal, new grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation “wherein the processor is further configured to suspend or resume the streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device” in lines 14-16. The relationship between “a client device” recited in line 16 and “a client device” introduced in line 7 of the claim is unclear, rendering the claim indefinite.
For examination purposes, the term “a client device” recited in line 17 is interpreted as “the client device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gröndal et al., Pub. No. US 2016/0088029 A1, hereby “Gröndal”, in view of FitzGerald et al., Pat. No. US 7,310,334 B1, hereby “FitzGerald”.

Regarding Claim 1, Gröndal discloses “A method for controlling streaming of multimedia data by a server in a network (Gröndal fig. 5 and paragraphs 32-34: a method for pausing and resuming data streams of a multimedia communication), said method comprising:
receiving, from a client device, a control message for requesting to selectively control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by the client device... (Gröndal fig. 5 and paragraphs 42, 117 and 119: communication node 115, i.e., a server, receives a request message [Fig. 5 - "PAUSE" 503, "RESUME" 507] from RTP receiver endpoint device 111b);
identifying from the control message the at least one media stream, and a type of control to be performed with respect to the at least one media stream (Gröndal figs. 5 and 8 and paragraphs 40, 42 and 146-154: communication node 115 identifies the data stream [Fig. 8 - SSRC field] and the control to be performed [Fig. 8 - TYPE field] from the request message); and
responding to the client device based on the identified at least one media stream and the identified type of control by suspending or resuming streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device (Gröndal fig. 5 and paragraphs 42, 117 and 119: communication node 115 responds to the request message by pausing or resuming streaming of the identified data stream to RTP receiver endpoint device 111b).”
However, while Gröndal discloses that the data stream to be paused or resumed is a video or audio content data stream (Gröndal paragraphs 35 and 38-39), Gröndal does not explicitly disclose “receiving, from a client device, a control message for requesting to selectively control at least one media stream from amongst a plurality of media streams in multimedia data which is currently streamed by the client device, wherein the control message comprises a media type indicator indicating at least one media type of the at least one media stream to request to control, among a plurality of media types comprising an audio and a video (emphasis added)”.
In the same field of endeavor, FitzGerald discloses inclusion of a media type field within an RTCP message (FitzGerald fig. 3 and column 3, line 54 through column 4, line 34: “The new media type field 262 identifies a particular format of the media flowing across the media stream 20 (FIG. 1).”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal to include a media type field within the PAUSE/RESUME request messages as taught by FitzGerald because doing so constitutes applying a known technique (inclusion of a media type field in RTCP messages) to known devices and/or methods (a method for pausing and resuming data streams of a multimedia communication) ready for improvement to yield predictable and desirable results (indicating the media type of the Synchronization Source (SSRC) specified by the PAUSE/RESUME requests). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Gröndal and FitzGerald discloses all of the limitations of Claim 1.
Additionally, Gröndal discloses “wherein the plurality of media streams in the multimedia data comprises one or more of: an audio stream; a video stream; a text communication; or a flashwork (Gröndal paragraph 35 and 38-39: the data streams may comprise video and/or audio content data streams).”

Regarding Claim 3, the combination of Gröndal and FitzGerald discloses all of the limitations of Claim 1.
Additionally, Gröndal discloses “wherein the control message comprises a Transmission Reception Control (TRC) message and is categorized as at least one of: a reception-hold message; a reception-resume message; or a single reception control command message for facilitating both reception-hold and reception-resume operation (Gröndal fig. 8 and paragraphs 32, 42, 50 and 146-154: the requests are Transport layer feedback messages, i.e., TRC messages, that either pause or resume reception of a particular data stream, i.e., categorized as at least one of a reception-hold or reception-resume).”

 Regarding Claim 4, the combination of Gröndal and FitzGerald discloses all of the limitations of Claim 3.
Additionally, Gröndal discloses “wherein the control message is further associated with a Transmission Reception Control (TRC) specific field and defined by at least one of: a media type defined by at least one of an audio, a video or a text; or an action defined by at least one of start operation or stop operation in respect of the at least one media stream (Gröndal fig. 8 and paragraphs 146-154: the request messages include a Type field that indicates pause or resume, i.e., a start or stop operation).”

Regarding Claim 8, Gröndal discloses “A method for controlling streaming of multimedia data by a server in a network, the method comprising (Gröndal fig. 5 and paragraphs 32-34: a method for pausing and resuming data streams of a multimedia communication), said method comprising:
generating a control message for notifying to control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by a client device (Gröndal fig. 5 and paragraphs 40, 42 and 118-119: communication node 115, i.e., a server, generates a request message to control a data stream of a multimedia communication undergoing streaming by sender endpoint device 111a);
transmitting, to the client device, the control message including a first field indicating the at least one media stream, a second field indicating a type of control to be performed with respect to the at least one media stream... (Gröndal figs. 5 and 8 and paragraphs 40, 42, 118-119 and 146-154: communication node 115 transmits the request message [Fig. 5 - "PAUSE" 523, "RESUME" 527] to sender endpoint device 111a, the request message identifying the data stream [Fig. 8 - SSRC field] and the control to be performed [Fig. 8 - TYPE field] from the request); and
suspending or resuming streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device (Gröndal fig. 5 and paragraphs 40, 42, 117 and 119: communication node 115 pauses or resumes streaming of the identified data stream [Fig. 5 - "RTPtoR1" 504, "RTP" 501b] to RTP receiver endpoint device 111b).”
However, while Gröndal discloses that the data stream to be paused or resumed is a video or audio content data stream (Gröndal paragraphs 35 and 38-39), Gröndal does not explicitly disclose “transmitting, to the client device, the control message including a first field indicating the at least one media stream, a second field indicating a type of control to be performed with respect to the at least one media stream, and a third field indicating at least one media type of the at least one media stream to control, among a plurality of media types comprising an audio and a video (emphasis added)”.
In the same field of endeavor, FitzGerald discloses inclusion of a media type field within an RTCP message (FitzGerald fig. 3 and column 3, line 54 through column 4, line 34: “The new media type field 262 identifies a particular format of the media flowing across the media stream 20 (FIG. 1).”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal to include a media type field within the PAUSE/RESUME request messages as taught by FitzGerald because doing so constitutes applying a known technique (inclusion of a media type field in RTCP messages) to known devices and/or methods (a method for pausing and resuming data streams of a multimedia communication) ready for improvement to yield predictable and desirable results (indicating the media type of the Synchronization Source (SSRC) specified by the PAUSE/RESUME requests). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 11, Gröndal discloses “A server for controlling streaming of multimedia data in a network (Gröndal figs. 5 and 11 and paragraphs 32-34 and 40-42: communication node 115, i.e., a server, for pausing and resuming data streams of a multimedia communication), the server comprising:
a memory (Gröndal fig. 11 and paragraph 40: communication node 115 – while not explicitly disclosed, it is understood by one of ordinary skill that the communication node comprises a memory storing instructions for execution by processor 231);
a processor coupled to the memory (Gröndal fig. 11 and paragraph 40: processor 231), wherein the processor is configured to:
receive, from a client device, a control message for requesting to selectively control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by the client device... (Gröndal fig. 5 and paragraphs 42, 117 and 119: network interface 233 receives a request [Fig. 5 - "PAUSE" 503, "RESUME" 507] message from RTP receiver endpoint device 111b);
identify, from the control message, at least one of: the at least one media stream, and a type of control to be performed with respect to the at least one media stream (Gröndal figs. 5 and 8 and paragraphs 40, 42 and 146-154: processor 231 identifies the data stream [Fig. 8 - SSRC field] and the control to be performed [Fig. 8 - TYPE field] from the request); and
respond to the client device based on the identified at least one media stream and the identified type of control by suspending or resuming streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by the client device (Gröndal fig. 5 and paragraphs 42 and 117: network interface 233 responds to the request by pausing or resuming streaming of the identified data stream to RTP receiver endpoint device 111b).”
However, while Gröndal discloses that the data stream to be paused or resumed is a video or audio content data stream (Gröndal paragraphs 35 and 38-39), Gröndal does not explicitly disclose “receive, from a client device, a control message for requesting to selectively control at least one media stream from amongst a plurality of media streams in multimedia data which is currently streamed by the client device, wherein the control message comprises a media type indicator indicating at least one media type of the at least one media stream to request to control, among a plurality of media types comprising an audio and a video (emphasis added)”.
In the same field of endeavor, FitzGerald discloses inclusion of a media type field within an RTCP message (FitzGerald fig. 3 and column 3, line 54 through column 4, line 34: “The new media type field 262 identifies a particular format of the media flowing across the media stream 20 (FIG. 1).”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Gröndal to include a media type field within the PAUSE/RESUME request messages as taught by FitzGerald because doing so constitutes applying a known technique (inclusion of a media type field in RTCP messages) to known devices and/or methods (RTCP PAUSE/RESUME control messages) ready for improvement to yield predictable and desirable results (indicating the media type of the Synchronization Source (SSRC) specified by the PAUSE/RESUME requests). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 3.

Regarding Claim 14, Gröndal discloses “A server for controlling streaming of multimedia data in a network (Gröndal figs. 5 and 11 and paragraphs 32-34 and 40-42: communication node 115, i.e., a server, for pausing and resuming data streams of a multimedia communication), the server comprising:
a memory (Gröndal fig. 11 and paragraph 40: communication node 115 – while not explicitly disclosed, it is understood by one of ordinary skill that the communication node comprises a memory storing instructions for execution by processor 231);
a processor coupled to the memory (Gröndal fig. 11 and paragraph 40: processor 231), wherein the processor is configured to:
generate a control message for notifying to control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by a client device (Gröndal fig. 5 and 11 and paragraphs 40, 42 and 118-119: processor 231 generates a request message to control a data stream of a multimedia communication undergoing streaming by sender endpoint device 111a);
transmit, to the client device, the control message including a first field indicating the at least one media stream, and a second field indicating type of control to be performed with respect to the at least one media stream... (Gröndal figs. 5, 8 and 11 and paragraphs 40, 42, 118-119 and 146-154: network interface 233 transmits the request message [Fig. 5 - "PAUSE" 523, "RESUME" 527] to sender endpoint device 111a, the request message identifying the data stream [Fig. 8 - SSRC field] and the control to be performed [Fig. 8 - TYPE field] from the request); and
suspend or resume the streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device (Gröndal figs. 5 and 11 and paragraphs 40, 42, 117 and 119: processor 231 pauses or resumes streaming of the identified data stream [Fig. 5 - "RTPtoR1" 504, "RTP" 501b] to RTP receiver endpoint device 111b).”
However, while Gröndal discloses that the data stream to be paused or resumed is a video or audio content data stream (Gröndal paragraphs 35 and 38-39), Gröndal does not explicitly disclose “receive, from a client device, a control message for requesting to selectively control at least one media stream from amongst a plurality of media streams in multimedia data which is currently streamed by the client device, wherein the control message comprises a media type indicator indicating at least one media type of the at least one media stream to request to control, among a plurality of media types comprising an audio and a video (emphasis added)”.
In the same field of endeavor, FitzGerald discloses inclusion of a media type field within an RTCP message (FitzGerald fig. 3 and column 3, line 54 through column 4, line 34: “The new media type field 262 identifies a particular format of the media flowing across the media stream 20 (FIG. 1).”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Gröndal to include a media type field within the PAUSE/RESUME request messages as taught by FitzGerald because doing so constitutes applying a known technique (inclusion of a media type field in RTCP messages) to known devices and/or methods (RTCP PAUSE/RESUME control messages) ready for improvement to yield predictable and desirable results (indicating the media type of the Synchronization Source (SSRC) specified by the PAUSE/RESUME requests). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 15, Gröndal discloses “A device for controlling streaming of multimedia data in a network (Gröndal figs. 5 and 10 and paragraphs 32-34 and 37-39: endpoint device 111 for pausing and resuming data streams of a multimedia communication), the device comprising:
a memory (Gröndal fig. 10 and paragraph 37: endpoint device 111 – while not explicitly disclosed, it is understood by one of ordinary skill that the endpoint device comprises a memory storing instructions for execution by processor 131); and
a processor coupled to the memory (Gröndal fig. 10 and paragraph 37: processor 131), wherein the processor is configured to:
receive, from at least one content provider, multimedia data, wherein the multimedia data comprises a plurality of media streams (Gröndal fig. 5 and 10 and paragraphs 37-39, 44-48 and 117: endpoint device 111 receives a multimedia communication comprising a plurality of data streams);
transmit, to a server, a control message for requesting to selectively control at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by the device (Gröndal figs. 5, 8 and 10 and paragraphs 37-39, 44-48, 117 and 119: endpoint device 111 transmits a request message to control a data stream [Fig. 5 - "PAUSE" 503, "RESUME" 507] to communication node 115, i.e., a server), wherein the control message comprises... a second field indicating a control type for the at least one media stream, among a plurality of control types comprising suspending and resuming (Gröndal figs. 5 and 8 and paragraphs 146-154: the data stream [Fig. 8 - SSRC field] to be controlled and the control to be performed [Fig. 8 - TYPE field] are identified within the request); and
identify a response for the control message (Gröndal figs. 5 and 10 and paragraphs 37-39, 51, 63-67, 117 and 119: processor 131 of endpoint device 111 identifies an acknowledgement message [Fig. 5 – “PACK” 505, “RACK” 509] from communication node 115, wherein the acknowledgement message is generated by the communication node 115 based on the data stream control performed by the communication node in response to the request message sent to the communication node by the endpoint device).”
However, while Gröndal discloses that the data stream to be paused or resumed is a video or audio content data stream (Gröndal paragraphs 35 and 38-39), Gröndal does not explicitly disclose “transmit, to a server, a control message for requesting to selectively control at least one media stream from amongst the plurality of media streams in the multimedia data, wherein the control message comprises a first field indicating at least one media type of the at least one media stream to request to selectively control, among a plurality of media types comprising an audio and a video, and a second field indicating a control type for the at least one media stream, among a plurality of control types comprising suspending and resuming (emphasis added)”.
In the same field of endeavor, FitzGerald discloses inclusion of a media type field within an RTCP message (FitzGerald fig. 3 and column 3, line 54 through column 4, line 34: “The new media type field 262 identifies a particular format of the media flowing across the media stream 20 (FIG. 1).”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Gröndal to include a media type field within the PAUSE/RESUME request messages as taught by FitzGerald because doing so constitutes applying a known technique (inclusion of a media type field in RTCP messages) to known devices and/or methods (RTCP PAUSE/RESUME control messages) ready for improvement to yield predictable and desirable results (indicating the media type of the Synchronization Source (SSRC) specified by the PAUSE/RESUME requests). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gröndal and FitzGerald in view Shatsky, Pub. No. US 2011/0307624 A1.

Regarding Claim 5, the combination of Gröndal and FitzGerald discloses all of the limitations of Claim 1.
However, while Gröndal discloses that the RTP endpoint devices may be wireless mobile terminals such as smartphones, tablets or netbook computers that communicate with the communication node over a wireless network, such as a 3G/4G wireless network (Gröndal figs. 9-11 and paragraphs 36-40), the combination of Gröndal and FitzGerald does not explicitly disclose “wherein the control message is analyzed at a user-network interface (UNI) defining an interface between the client device and a bearer-network.”
In the same field of endeavor, Shatsky discloses “wherein the control message is analyzed at a user-network interface (UNI) defining an interface between the client device and a bearer-network (Shatsky figs. 1, 2 and 5 and paragraphs 17 and 21-26: signaling/control server 192, an interface between the UE and the IP-RAN, analyzes RTSP requests ("PLAY", "PAUSE") received from the UE)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal, as modified by FitzGerald, to implement the communication node at the interface between endpoint devices and the IP Radio Access Network (RAN), i.e., a bearer network, as taught by Shatsky. One of ordinary skill in the art would have been motivated to combine implementing the communication node at the interface between endpoint devices and the IP RAN to conserve resources of the RAN while preventing the session carrying the paused data stream from being dropped (Shatsky paragraphs 28-29). 

Regarding Claim 6, the combination of Gröndal and FitzGerald discloses all of the limitations of Claim 1.
However, while Gröndal discloses that the RTP endpoint devices may be wireless mobile terminals such as smartphones, tablets or netbook computers that communicate with the communication node over a wireless network, such as a 3G/4G wireless network (Gröndal figs. 9-11 and paragraphs 36-40), the combination of Gröndal and FitzGerald does not explicitly disclose “wherein the responding comprises at least one of: de-allocating a bearer-service with respect to the at least one media stream; or downgrading a bearer-bandwidth associated with the at least one media stream.”
In the same field of endeavor, Shatsky discloses “wherein the responding comprises at least one of: de-allocating a bearer-service with respect to the at least one media stream; or downgrading a bearer-bandwidth associated with the at least one media stream (Shatsky fig. 2 and paragraphs 21, 28-29 and 32-34: bearer resources allocated to a media stream are released/deallocated while playback of the media stream is paused)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal, as modified by FitzGerald, to deallocate resources of the IP RAN, i.e., a bearer-service, allocated to a paused data stream as taught by Shatsky. One of ordinary skill in the art would have been motivated to combine deallocating resources of the IP RAN allocated to a paused data stream to conserve resources of the RAN when the data stream is not being streamed (Shatsky paragraphs 28-29). 

Regarding Claim 7, the combination of Gröndal and FitzGerald discloses all of the limitations of Claim 1.
However, while Gröndal discloses that the RTP endpoint devices may be wireless mobile terminals such as smartphones, tablets or netbook computers that communicate with the communication node over a wireless network, such as a 3G/4G wireless network (Gröndal figs. 9-11 and paragraphs 36-40), the combination of Gröndal and FitzGerald does not explicitly disclose “wherein the responding comprises at least one of: re-allocating a bearer-service with respect to the at least one media stream; or upgrading a bearer-bandwidth associated with the at least one media stream.”
In the same field of endeavor, Shatsky discloses “wherein the responding comprises at least one of: re-allocating a bearer-service with respect to the at least one media stream; or upgrading a bearer-bandwidth associated with the at least one media stream (Shatsky fig. 5 and paragraphs 21, 28 and 42-43: bearer resources are reacquired/reallocated to a media stream when playback of the media stream is to be resumed)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal, as modified by FitzGerald, to reallocate resources of the IP RAN, i.e., a bearer-service, to the data stream when streaming is resumed as taught by Shatsky. One of ordinary skill in the art would have been motivated to combine reallocating resources of the IP RAN to the data stream when streaming is resumed to conserve resources of the RAN when the data stream is not being streamed (Shatsky paragraphs 28-29). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gröndal and FitzGerald in view of Nyberg et al., Pub. No. US 2013/0339451 A1, hereby “Nyberg”.

Regarding Claim 9, the combination of Gröndal and FitzGerald discloses all of the limitations of Claim 8.
However, while Gröndal discloses that the communication node generates the request message to pause/resume streaming of a data stream (Gröndal fig. 5 and paragraphs 40, 42 and 118-119), the combination of Gröndal and FitzGerald does not explicitly disclose “wherein the control message is generated based on at least one of: network congestion preventing streaming of one or more media streams in the multimedia data; or an urgency associated with communication of a particular one or more media streams within the multimedia data.”
In the same field of endeavor, Nyberg discloses a server that generates commands to control streaming of one or more source streams that are part of a multimedia conference based on detection of a congestion condition, i.e., network congestion preventing streaming, and a priority associated with the one or more source streams, i.e., an urgency associated with a particular source stream (Nyberg fig. 1 and paragraphs 43-51: server 10 generates control commands to stop the sending of or reduce the bandwidth of source streams 26 based on detecting congestion in the host network 20, wherein the source streams are selected based on associated priorities).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal, as modified by FitzGerald, to generate, by the communication node, the request message to pause or resume streaming of a particular data stream based on network congestion and a priority associated with the data stream as taught by Nyberg. One of ordinary skill in the art would have been motivated to combine generating, by the communication node, the request to pause or resume streaming of a particular data stream based on network congestion and a priority associated with the data stream to reduce the amount of network traffic consumed by the multimedia communication while minimizing the impact on the quality of experience of the multimedia communication (Nyberg paragraph 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burman et al., IETF RFC 7728 titled “RTP Stream Pause and Resume” discloses pausing/resuming selected RTP streams of a multimedia session, e.g., a video conference, using RTCP feedback control information messages.

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449